DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This office action is responsive to the amendment filed on 01/31/22.  Claims 1-3 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (CN 203045165) in view of Hong (CN 208289249).
With regard to claim 1, Wen teaches a laser cutting system (FIG. 1), comprising: a protection assembly (1) disposed about said laser torch head (5) and defining a cavity (FIG. 1), said cavity having an open end (open end at bottom of cover 1 and head movable therein as illustrated in at least FIGS. 6 & 7) permitting communication between said laser torch head and said workpiece (FIGS. 6 & 7); wherein said protection assembly (1) is configured so as to substantially prevent escape of light from said protection assembly other than through said open end (transparent protection plate 2 and shading bar 3 in at least FIG. 1t).
Wen does not teach a table configured to receive a workpiece for a cutting operation and a laser torch head movable in relation to the table to selectively cut the workpiece; however, Hong teaches a table configured to receive a workpiece for a cutting operation (“a closed switch fibre laser cutting machine table, comprising a front workbench and the back workbench; the front workbench and the back workbench are gear connection, outside the front workbench adopts metal plate sealed up is set as closed sheet metal, the front workbench comprises a machine tool, a cutting table, a cutting workbench above the transverse is provided with a beam structure…”, pg. 2, ln. 28-31) and a laser torch head movable in relation to the table to selectively cut the workpiece (“movable sliding platform is provided with a laser cutting head”, pg. 1, ln. 6).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Wen reference, to include a table configured to receive a workpiece for a cutting operation and a laser torch head movable in relation to the table to selectively cut the workpiece, as suggested and taught by Hong, for the purpose of providing a controlled cutting operation with predetermined laser head movements (Abstract).   
With regard to claim 2, Wen teaches a laser cutting assembly (FIG. 1), comprising: a protection assembly (1) disposed about said laser torch head (5) and substantially enclosing said laser torch head (5) (FIG. 1), said protection assembly having an opening permitting communication between said laser torch head and said workpiece to cut said workpiece (open end at bottom of cover 1 and head moveable therein as illustrated in at least FIGS. 6 & 7); wherein said protection assembly (1) is configured so as to substantially prevent escape of laser energy from said protection assembly other than through said opening (transparent protection plate 2 and shading bar 3 in at least FIG. 1).
Wen does not teach a laser torch head configured for mounting to a platen configured to support a workpiece; however, Hong teaches a laser torch head configured for mounting to a platen configured to support a workpiece (“a closed switch fibre laser cutting machine table, comprising a front workbench and the back workbench; the front workbench and the back workbench are gear connection, outside the front workbench adopts metal plate sealed up is set as closed sheet metal, the front workbench comprises a machine tool, a cutting table, a cutting workbench above the transverse is provided with a beam structure…”, pg. 2, ln. 28-31; “movable sliding platform is provided with a laser cutting head”, pg. 1, ln. 6.).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Wen reference, to include a laser torch head configured for mounting to a platen configured to support a workpiece, as suggested and taught by Hong, for the purpose of providing a controlled cutting operation with predetermined laser head movements (Abstract).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dugat (WO 2014165281).
 With regard to claim 3, Dugat teaches a method for assembling a laser cutting tool with protective enclosure assembly (Abstract, para. [0097] & [0102], FIGS. 1-8), said method comprising steps of: operatively mounting a frame to a bridge above a workpiece (FIGS. 1-8 considered to be frame of the cabinet); removably connecting a top protection assembly to said frame, so as to switch at least one top interlock switch into a locked position (para. [0097], identifier 5: lid with interlock switch); removably connecting a middle protection shield to said frame, so as to switch at least one shield interlock switch into a locked position (para. [0097], identifier 7 & 11: conveyor door with interlock switches).
Dugat does not teach removably connecting a bottom protection assembly to said frame, so as to switch at least one bottom interlock switch into a locked position; however, it is submitted that as the prior art citation teaches other components of the assembly being removable and secured via interlock switches, it is submitted that such an adaptation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation and/or as an obvious Duplication of Parts (MPEP 2144), for the purpose of providing a removable and securement function to a portion of the subject assembly to enhance access to the subject portion of the assembly.

Response to Arguments
Applicant's arguments filed 01/31/22 have been fully considered but they are not persuasive. Within Applicant’s arguments of 01/31/22 it is asserted that “Wen … shows only a disembodied apparatus that is unconnected to any torch head or any frame apparatus as most clearly shown in Figure 4.”   The Examiner respectfully traverses this assertion as Hong explicitly teaches “a closed switch fibre laser cutting machine table, comprising a front workbench and the back workbench; the front workbench and the back workbench are gear connection, outside the front workbench adopts metal plate sealed up is set as closed sheet metal, the front workbench comprises a machine tool, a cutting table, a cutting workbench above the transverse is provided with a beam structure…”, pg. 2, ln. 28-31), and additionally, the prior art citation explicitly teaches “movable sliding platform is provided with a laser cutting head”, pg. 1, ln. 6).   Additionally, with regard to the Applicant’s assertions related to Hong’s cutting head, the primary prior art citation is cited for its teachings related to the claimed protective assembly.   Again with regard to the Applicant’s assertions that “neither reference shows any means of connecting a disembodied protection screen to any apparatus moving over a table”, the Examiner’s assertion combination does indeed teach the claimed limitations as detailed explicitly within the prior art rejection.   
With regard to Applicant’s arguments over claim 3, the Examiner maintains their position(s) regarding the prior art rejection.   With regard to the Applicant’s assertions related to claim 3, as claim 3 is directed to a method, the steps and/or functionality are the predominant limitations which relate to patentability.   At least one protection assembly (identifier 5: lid with interlock switch, para. [0097]) provides a protective function for the subject invention within Dugat.

Request for Examiner Interview
To help expedite the processing of the instant patent application and in the interest of compact prosecution, the Examiner is amendable to conducting an Examiner Interview.
	
	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761